DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to the claims are acknowledged. 
Claims 1-36 have been cancelled.
Claims 37-38 are under examination.

Claim Rejections - 35 USC § 101
The instant rejection is maintained in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon or an abstract idea) without significantly more. The claims are directed to a method and process steps of a) determining measured subject attributes of a biological subject, measured over a period of time; b) determining a base model including one or more 
The method further includes processing the data using the Layapunov function which is a mathematical function and wherein the model is for a biological disorder. As a whole the method relies on the abstract ideas of performing mathematical calculations and steps which read on mental process steps.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Digitech (decision, page 12, lines 16-24) put forth, that “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted)”.
Step 2A: Consideration of Practical Application
Claims 37 recites using the subject-specific model to treat the insulin dependent diabetes within the subject by: using the subject specific model to derive a medication regime; and administering medication to the subject in accordance with the medication regime to thereby treat the subject, wherein the medication includes doses of medication, repeated regularly over time to maintain the concentration of the medication to a desired level or interval of levels, despite ongoing presence of biological and physical processes such a protein transport processes or enzyme-medicated reactions, that eliminate the medication.
Claim 38 additionally recites, wherein the condition is insulin dependent diabetes and the medication is insulin.
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims does not meet any of the above criteria for practical application because the judicial exception, which is an abstract idea, is not applied to effect a particular treatment or prophylaxis for a disease or medical condition. Claim 37 does not recite a particular treatment and it is unknown what medication is administered and the disease or condition is also unknown.
Claims 37 and 38 recite “using the subject model to derive a medication regime, and administering medication to the subject in accordance with the medication regime.” However, this is not an integration of the preceding abstract idea steps into a practical application. The claims are not specific as to how preceding computational steps arrive at the administration of the insulin. The claims only recite “using the model to derive a medication regime.” The claim is drawn to performing comparison of trajectories and modifying the based model to generate a patient specific model without steps pertaining to how the model is then used derive a medication regime and administer the medication to treat the insulin dependent 
Step 2A: Consideration of Practical Application
The claims also recite non-abstract idea, physical limitations:
administering medication to the subject in accordance with a medication regime to thereby treat the subject, as in claim 37; and
wherein the condition is insulin dependent diabetes and the medication is insulin, as in claim 38; and
the additional elements of an apparatus for performing the computational steps and a computer program product to perform the computational steps.
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
It is well known, routine and conventional to administer medication to the subject to induce a perturbation or agitation of the subject and determining at least one measured subject attribute, iteratively. The prior art is replete with examples that meet the limitations recited in the claims for using “external control inputs” to administer medication to a subject and then determine a measured subject attribute:
Glauser et al. (2009/0171697) teach iteratively monitoring a patient’s response to a dosing regimen or compound incorporating data obtained from monitoring at least one suitable biomarker as input to a computerized model or software algorithm (par. 0037 and Figure 1); 

Gehlbach et al. (US 2010/0004168) teach that “a skilled artisan recognizes that it is routine in the art to modify the dosage for humans compared to animal models” (par. 0173; 
Rink et al. (US 2006/0017009) teach a real-time radiation dose response measurement system for a patient (par. 0251); 
Kwon et al. (US 2002/0102625) teach real time continuous monitoring of glucose concentration in response to delivery of insulin, where glucose measurements are cross referenced with readings from a system (par. 0075).
All the above also teach administering medication to a subject which is routine, conventional and well understood.
It is noted that performing repetitive calculations is set forth in MPEP 2106.05(d) as routine, conventional and well understood: 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")
The claimed elements include a processing system having a processor and a memory which is recitation of generic computer structure that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a 

Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8, par. 2) that claims recite a practical application of generation of a model and that the generation of a model is not mere post solution activity.
In response, the generation of a model is part of the abstract idea evaluated under step 2A.  The claims do not recite elements that would render the model to be anything more than an abstract idea, e.g. a mathematical model or formula used to model data. The generation of a model is not a “practical application” of the judicial exception (abstract idea) but rather part of the abstract idea. 
Applicants argue (Remarks, page 9, par. 1) that the claimed process enables an individually appropriate clinical treatment to occur where one was previously possible. This represents a transformation of the computer system, by allowing the generation of a subject specific model.
In response, the instant claims do not “transform” a computer system. There are not limitations in the claims or description in the specification to describe computer elements being transformed. Instead, the claims are drawn to implementing a computer Fairwarning (decision page 14, lines 4-13) it put forth: 
First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.
The claims recite generic computer elements in the form of a "memory", a "processor", and executable "instructions".  As such, the claims only present a general purpose computer as the device to "apply" the abstract sequence analysis embraced by the claims.
Therefore, taken as a whole, the instant claims are directed to an abstract idea that is merely applied on a general purpose computer. The claims do not delineate how the computer elements involved in the claims are improved. Thus the claims do not present anything significantly more than the abstract idea to be “applied” using a generic computer with a processor. Thus the computer in the instant claims still only serves as the same computational work horse, which is a very well known, routine and conventional purpose that computers are used for in the related arts.
	

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1, 5-13, 16, 18-28, 30 and 32-36 is withdrawn in view of Applicant’s cancellation of the claims and amendments to claim 37. The rejection over claims 37-38 is maintained.	
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 38 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection. 
NEW MATTER	
	Claim 38 recites using the subject model to treat a condition by using the model to derive a medication regime and administer insulin in accordance with the regime. This is deemed to be new matter. The specification discloses “Typically the model models a condition including at least one of, p) insulin- dependent diabetes” (page 6, line 30 and page 24, line 9). However, the specification does not support using the model to determine a medication regime and a medication regime to administer insulin, as recited in claims 37-38.




WRITTEN DESCRIPTION
	Claims 37-38 have been amended to recite using the model to derive a medication regime and administering medication to the subject in accordance with the medication regime. 
	The written description rejection is set forth because disclosure fails to reasonably convey to one of ordinary skill in the art that Applicant possessed the claimed invention of using the subject model to derive a medication regime and administering medication in accordance with the medication regime to that subject. While the specification lists a plurality of conditions (page 6 and page 24) including diabetes, the specification does not discuss any specific therapies that would be administered as a result of the recited modeling and calculations.
	While the specification generally describes mathematical steps to be performed, the specification does not disclose specific parameters, attributes, or thresholds that would need to considered to perform the claimed method and arrive at a medication and administer that medication. The specification does not provide written description support or examples of what is needed to use the model to derive a medication regime and then administer medication, based on the claimed steps of measuring subject attributes, determining a base model, calculating model values, comparing the attributes to the values, iteratively modifying the base model as recited. There are no representative species or any examples of reduction to practice to describe the claimed genus of “using the model” to administer the medication.  Therefore it is concluded that Applicants were not in possession of a method for administering a medication to a subject based on the claimed and disclosed calculations.
Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments or arguments do not address the instant rejection for new matter and written description. The rejection is therefore maintained.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained for reasons of record. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite using the subject model to treat a condition by “using the model to derive a medication regime and administering medication to the subject in accordance with the medication regime.” While this is not explicitly as “use” type claim, as set forth in MPEP 2173.05(q), the limitation “merely recites a use without any active, positive steps delimiting how this use is actually practiced.” It is therefore vague and indefinite as to what the metes and bounds of the claims are because the steps to be 
Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments or arguments do not address the instant rejection over reciting “using the model” without sufficient steps to recite how the model is used. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, Art Unit 1631e